                      Case 19-50776-CSS            Doc 90       Filed 01/21/21        Page 1 of 3

                           UNITED STATES BANKRUPTCY COURT
                                    District of Delaware
                                824 Market Street, 3rd Floor
                                   Wilmington, DE 19801
In Re:                                                     )   Bankruptcy Case No.: 18−12491−CSS
Promise Healthcare Group, LLC                              )   Bankruptcy Chapter: 11
     Debtor                                                )
__________________________________________                 )
Promise Healthcare, Inc.                                   )
                                                           )
      Plaintiff                                            )   Adv. Proc. No.: 19−50776−CSS
      vs.                                                  )
KPC Promise Healthcare, LLC et al.                         )
      Defendant                                            )

                      ORDER ASSIGNING ADVERSARY PROCEEDING TO MEDIATION
                                   AND APPOINTING MEDIATOR

       Pursuant to this Court's Local Rule 9019−5, Promise Healthcare, Inc. , Plaintiff(s) and the above named
Defendant(s) (collectively, the "Parties"), are directed to mediation to attempt to resolve disputes by and between the
Parties relative to the above−captioned adversary proceeding. Upon the foregoing, it is hereby
       ORDERED that this matter is scheduled for trial. Date to be determined ; and it is further
       ORDERED that the above−captioned adversary proceeding is hereby assigned to mediation; and it is further
       ORDERED that the costs of the mediation shall be paid by the bankruptcy estate, or if there is no bankruptcy
estate, by the plaintiff in the adversary proceeding, or as directed by the Court, or as indicated in the Stipulation to
Appoint a Mediator; and it is further
       ORDERED that:
          (a) If the parties have stipulated to entry of this order, Kevin Gross , who has been selected by the parties is
appointed the mediator in this adversary proceeding; or,
          (b) If the parties have not stipulated to entry of this order, the court appoints , who is a mediator from the
Register of Mediators of the United States Bankruptcy Court for the District of Delaware, as the mediator in this
adversary proceeding; and it is further
       ORDERED that this mediation shall be conducted in accordance with the Local Rules of the United States
Bankruptcy Court of the District of Delaware; and it is further
       ORDERED that all deadlines as defined in the Scheduling Order entered 8/11/20 shall apply.



Date: 1/19/21
                                                                                     Christopher S. Sontchi
                                                                                       Bankruptcy Judge
(VAN−447)
                                Case 19-50776-CSS                     Doc 90          Filed 01/21/21              Page 2 of 3
                                                              United States Bankruptcy Court
                                                                   District of Delaware
Promise Healthcare, Inc.,
      Plaintiff                                                                                                        Adv. Proc. No. 19-50776-CSS
KPC Promise Healthcare, LLC,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: DMC                                                                   Page 1 of 2
Date Rcvd: Jan 19, 2021                                               Form ID: van447                                                            Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 21, 2021:
Recip ID                   Recipient Name and Address
aty                    +   Adam J. Pie, DLA Piper LLP, The Marbury Bldg., 6225 Smith Avenue, Baltimore, MD 21209-3626
pla                    +   Bossier Land Acquisition Corp., 999 Yamato Road, Third Floor, Boca Raton, FL 33431-4476
md                     +   Kevin Gross, Richards, Layton and Finger, P.A., One Rodney Square, 920 North King St., Wilmington, DE 19801-3300
pla                    +   Promise Healthcare, Inc., 999 Yamato Road, 3rd FL, Boca Raton, FL 33431-4476
pla                    +   Promise Properties of Shreveport, LLC, 999 Yamato Road, Third Floor, Boca Raton, FL 33431-4476

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason     Name and Address
cd               *+                Bossier Land Acquisition Corp., 999 Yamato Road, Third Floor, Boca Raton, FL 33431-4476
cd               *+                Promise Healthcare, Inc., 999 Yamato Road, 3rd FL, Boca Raton, FL 33431-4476
cd               *+                Promise Properties of Shreveport, LLC, 999 Yamato Road, Third Floor, Boca Raton, FL 33431-4476

TOTAL: 0 Undeliverable, 3 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 21, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 19, 2021 at the address(es) listed
below:
Name                               Email Address
Benjamin Joseph Steele
                                   on behalf of Other Prof. Prime Clerk LLC ecf@primeclerk.com

EScribers, LLC
                          Case 19-50776-CSS                 Doc 90          Filed 01/21/21            Page 3 of 3
District/off: 0311-1                                        User: DMC                                                               Page 2 of 2
Date Rcvd: Jan 19, 2021                                     Form ID: van447                                                        Total Noticed: 5
                           operations@escribers.net

Jeremy A. Oliver
                           on behalf of Plaintiff Promise Healthcare Inc. jeremy.oliver@wallerlaw.com, icenter3@wallerlaw.com

Kevin Gross
                           on behalf of Mediator Kevin Gross gross@rlf.com rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Kevin G. Collins
                           on behalf of Defendant Strategic Global Management Inc. kevin.collins@btlaw.com, pgroff@btlaw.com

Kevin G. Collins
                           on behalf of Defendant KPC Promise Healthcare LLC kevin.collins@btlaw.com, pgroff@btlaw.com

Stuart M. Brown
                           on behalf of Counter-Defendant Bossier Land Acquisition Corp. stuart.brown@dlapiper.com
                           stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Interested Party Robert Michaelson stuart.brown@dlapiper.com stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Counter-Defendant Promise Healthcare of Louisiana Inc. stuart.brown@dlapiper.com,
                           stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Plaintiff Bossier Land Acquisition Corp. stuart.brown@dlapiper.com stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Counter-Defendant Promise Healthcare Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Plaintiff Promise Healthcare Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Counter-Defendant Promise Properties of Shreveport LLC stuart.brown@dlapiper.com,
                           stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Interested Party Stuart M. Brown stuart.brown@dlapiper.com stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Plaintiff Promise Healthcare of Louisiana Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Plaintiff Promise Properties of Shreveport LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Thomas E. Hanson, Jr.
                           on behalf of Defendant Strategic Global Management Inc. thanson@btlaw.com

Thomas E. Hanson, Jr.
                           on behalf of Defendant KPC Promise Healthcare LLC thanson@btlaw.com


TOTAL: 18
